Citation Nr: 1713639	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO. 09-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to August 22, 2011, and a rating in excess of 20 percent since August 22, 2011 for chronic cervical strain with degenerative disk disease, on an extraschedular basis only.

2. Entitlement to a rating in excess of 10 percent prior to August 22, 2011, and a rating in excess of 20 percent since August 22, 2011 for chronic lumbar strain with degenerative disk disease, on an extraschedular basis only.

3. Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.

4. Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left ankle lateral malleolus fracture.

5. Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

This case was initially before the Board in June 2014, when a new and material evidence claim for service connection for arthritis of the right ankle was reopened and remanded. Increased rating claims for chronic cervical strain and chronic lumbar strain and a claim for entitlement to a TDIU were additionally remanded for further development. In April 2016, the Board issued a decision which denied the Veteran's increased rating claims for his chronic cervical spine and chronic lumbar strain. Claims for entitlement to a TDIU and entitlement to service connection for a right ankle disability were remanded for further development. The Veteran appealed the April 2016 decision to the United States Court of Appeals for Veterans Claims (Court). 

Pursuant to a December 2016 Joint Motion for Partial Remand, the Court vacated and remanded the portion of the Board's decision regarding the issues of entitlement to increased ratings for his service-connected chronic cervical strain and chronic lumbar strain, to the extent that the Board denied extraschedular consideration for these claims. It was noted that the Veteran was no longer pursuing an appeal of the portions of the decision that denied increased ratings for his chronic cervical and lumbar strains on a schedular basis. Additionally, it was noted that the Court was not considering the Veteran's claim for entitlement to service connection for a right ankle disability or for entitlement to a TDIU.  

Development as to the claims for entitlement to service connection for a right ankle disability and for entitlement to TDIU was conducted. A June 2016 supplemental statement of the case (SSOC) was issued, and the claims are once again before the Board. 

The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a left foot disability and hepatitis, and entitlement to service connection for a right foot disability, have been raised by the record in a March 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to increased ratings for chronic cervical strain with degenerative disk disease and chronic lumbar strain with degenerative disk disease, on an extraschedular basis only, and entitlement to a TDIU, to include on an extraschedular basis, and entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A right ankle disability, now diagnosed as degenerative arthritis of the right ankle, was not shown during active duty, was not diagnosed for many years post-service, and the evidence fails to establish an etiological relationship between the Veteran's degenerative arthritis of the right ankle and his active service or his service-connected left ankle lateral malleolus fracture. 


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by service, nor is it proximately due to or the result of his service-connected left ankle lateral malleolus fracture. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). In this case, the Veteran has referenced no such records, and all pertinent records have been obtained. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, personnel records, and the written assertions of the Veteran and his friends and family members. 

Next, the Veteran was afforded examinations in May 2013 and January 2015. The Board remanded the claim for a second time in April 2016 to obtain an additional VA examination and opinions after determining the earlier opinions were inadequate. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2016 VA examiner considered all of the pertinent evidence of record, and provided detailed rationale for the opinions stated. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion). 

The Board finds that the June 2016 VA examination and opinions obtained adequately address all of the Veteran's contentions and are adequate. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim has been met. 38 C.F.R. § 3.159(c)(4). 

A Court or Board remand confers upon the Appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998). As already noted, the Veteran's claim for a right ankle disability was most recently remanded in April 2016 for additional development. While the Board finds additional development is warranted with respect to the § 1151 aspect of the Veteran's right ankle disability claim, with respect to the other claims (direct and secondary service connection), the actions were accomplished to the extent possible, and there has been substantial compliance with the April 2016 Board Remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking entitlement to service connection for a right ankle disability, to include as secondary to service-connected left ankle lateral malleolus fracture. The Board will first consider this claim on a secondary service connection basis. 

A June 2016 VA examination and opinion address these questions. The June 2016 VA examiner opined that the Veteran's right ankle disability was less likely than not proximately due to or the result of the Veteran's service connected left ankle disability. He rationalized that pain in one joint is not commonly a risk for developing pain in a contralateral (opposite) or neighboring joint. The examiner stated that in cases of long-term pronounced antalgic gait a case might be made to associate neighboring or contralateral joint pain. It was noted that the Veteran did not have a pronounced antalgic gait and there is no history or evidence of pronounced antalgic gait on the left ankle. He commented that whereas obesity is a factor in the creating degenerative joint disease in weight bearing joints, the main cause of obesity is dietary, and the inability to exercise with resultant weight gain is not considered a reason for a right ankle disability. He again stated that weight gain is primarily due to diet. The examiner noted that exercise can be explored outside of standing by means such as a swimming pool, exercise cycle, and upper body exercises. He noted that this applies to both the left and right ankles. 

The VA examiner additionally opined that the Veteran's right ankle was less likely than not aggravated by his service-connected left ankle disability. He noted that the Veteran only has a mild antalgic gait that appears to be favoring the left foot. He stated that there is no pronounced antalgic gait or history of the same of the left ankle that would cause undue stress on the opposite right ankle. He opined that it is more likely than not that the right ankle fracture is following a natural progression after surgical repair. The VA examiner stated that the disability is an occasional ache during weather changes. He noted that again the issue of weight gain is best explained by improper diet and lack of pursuing exercise that does not require full weight-bearing on the ankle such as swimming pool exercises, cycling, and upper body exercises. There are no contradictory medical opinions of record. 

The Board finds that the VA opinions are adequate for evaluation purposes. Significantly, the VA examiner considered the Veteran's history and provided sufficient rationale for the opinions stated. These opinions provide evidence against this claim, making it less than likely such a connection exists. The Board finds compelling the fact that, as noted above, no medical evidence is of record to support a conclusion that the Veteran's current right ankle disability has been caused or aggravated by his service-connected left ankle disability. 

The Board has also considered the statements made by the Veteran relating his right ankle disability to his service-connected left ankle disability. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of a right ankle disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for a right ankle disability, as secondary to service-connected left ankle lateral malleolus fracture. 

The Board also considers the theory of entitlement to service connection for a right ankle disability, on a direct basis. Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The Veteran has asserted that his right ankle disability is related to his experiences of jumping out of airplanes on approximately 37 occasions during his military service. His wife has also submitted a statement indicating that he was experiencing swelling in the right ankle as early as 1989, when she first met him. As an initial matter, the service treatment records reflect that the Veteran sprained both ankles in June 1970. A separation examination for his active duty period of service is not located in his service treatment records. However, it should be noted that at a May 1975 examination, completed a few years following separation from active service, the VA examiner noted a normal clinical examination of his feet and lower extremities. 

Next, post-service evidence does not reflect a diagnosis and/or treatment for his right ankle until 2001, when he suffered a right ankle fracture. Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis. 38 C.F.R. § 3.309(a) (2016).

The Veteran's reported history of continued symptomatology since active service, along with his wife's statement concerning the Veteran's symptoms, has also been considered but is not found to be accurate. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, the record reflects that a diagnosis of a right ankle disability was not made until 2001. The mere absence of medical records does not contradict a Veteran's statements about his symptom history. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In this case, the Board finds that the Veteran did not experience a right ankle disability for many years after service. This period without a diagnosis of a right ankle disability weighs against the claim. 

Moreover, importantly, although he filed service connection claims for nervousness, hepatitis, and high blood pressure in January 1981 (clearly indicating that the Veteran did know how to file a claim); it was not until 1998 that he initially filed a claim for his ankles (including right ankle). This suggests that the Veteran himself, at one point, did not believe this condition was related to service. 

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his right ankle at that time, weighs against his credibility. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference). 

Simply stated, the Veteran knew how to file a claim in 1981 but did not initially file a claim for this problem until 1998. Had the Veteran been experiencing a right ankle disability at that time, or problems the Board could now indicate were the start of this problem, there seems to be no reason why the Veteran would not have also filed a compensation claim for his right ankle at that time. The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that he did not have a chronic right ankle disability during service. Further, even assuming her statements to be true, the Veteran's wife can speak only to his having symptoms of ankle swelling in 1989, nearly twenty years after his separation from active duty. As she did not know him in the intervening years between his separation from service in 1972 and their first meeting in 1989, she is not competent to testify as to any continuity of symptomatology during that time.

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of a right ankle disability since service lack credibility and are without probative value. See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's or his wife's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a right ankle disability is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. However, the evidence does not indicate that the problem the Veteran has today is connected to service. A medical opinion was initially obtained in May 2013. However, in the June 2014 Board Remand it was noted that the VA examination was insufficient as the examiner failed to opine on whether the Veteran's arthritis and degenerative changes of the right ankle were due to service, specifically to his multiple parachute jumps. Another VA medical opinion was obtained in January 2015. Once again, in an April 2016 Board Remand it was noted that the VA examination was inadequate as the VA examiner did not note the Veteran's previous diagnosis of arthritis and degenerative changes of the right ankle or indicate whether such was due to the Veteran's military service. 
 
An additional VA examination and opinion was obtained in June 2016. After reviewing the evidence of record, the examiner opined that it was less likely than not that the Veteran's right ankle disability was incurred in or caused by the claimed in-service injury, event or illness. He noted that there is no evidence in the military record or for several years after the military that the Veteran had a right ankle problem. He recognized that there was a left foot/ankle problem in June 1970 but stated that if in fact the Veteran had also injured his right ankle at that same time or thereafter as he contends, there is no mention of it, and there is no follow-up for either ankle after June 1970. He additionally noted that there is no mention of a right ankle injury from parachute jumping in the military record and no evidence of a right recurrent or chronic ankle problem in the military record, so no case is made for direct service connection. There are no other medical opinions of record to support a conclusion that the Veteran's current right ankle disability has been caused or aggravated by service. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his right ankle, or between this disability and his service-connected left ankle. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of right ankle disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis, and there is no doubt to be otherwise resolved. As such, the appeal is denied.


ORDER

Service connection for a right ankle disability, to include as secondary to service-connected left ankle lateral malleolus fracture, is denied.


REMAND

38 U.S.C. § 1151 Right Ankle- The Board finds that another VA medical opinion is necessary for the section 1151 issue on appeal. Although a June 2016 VA medical opinion was obtained, the Board finds this opinion is inadequate. When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The June 2016 VA medical opinion was somewhat confusing in its conclusions (specifically with respect to whether the fall was an event reasonably foreseeable), and did not address whether it was at least as likely as not that the Veteran has additional disability due to the prescription of blood pressure medication by the VA. Specifically, the VA examiner stated that alcohol and dehydration "may have" played a major part in the Veteran's fall. As the June 2016 VA medical opinion did not properly or clearly address the section 1151 issues of additional disability, causation, VA's failure to diagnose and properly treat, negligence, foreseeability / unforeseen event; and informed consent, a new VA medical opinion is necessary. See 38 C.F.R. § 3.361. 

Increased Rating Claims on an Extraschedular Basis- Generally speaking, rating a disability under either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. 38 C.F.R. §§ 4.20, 4.27 (2016). Because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate. 38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors, such as frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered. Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule. 38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008). If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular rating is adequate, and no referral is required.

The plain language of 38 C.F.R. § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities. Johnson v. McDonald, 762 F.3d 1365 (Fed. Cir. 2014). In the December 2016 Joint Motion for Partial Remand, the parties essentially agreed that the Board failed to adequately address whether an extraschedular rating under 38 C.F.R. § 3.321(b) was warranted, noting it must consider the combined effect of Veteran's service-connected chronic lumbar spine disability, chronic cervical spine disability, and left ankle lateral malleolus fracture disability in determining whether referral for extra-schedular consideration is warranted. See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014). The Joint Motion essentially suggests that the matter should be referred for such consideration.

In view of the foregoing, the case is remanded to the RO for the purpose of referral to the VA Director of Compensation Service the matter of an extraschedular rating based on the combined impact of the Veteran's service-connected lumbar spine, cervical spine, and left ankle disabilities.

TDIU- The claim for TDIU, to include on an extraschedular basis, is inextricably intertwined with the claims for increased ratings. Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together. Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, further consideration of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following actions:

1. The RO should submit the claim to a VA examiner with appropriate expertise to address questions related to the possibility of any additional disability, to include a right ankle disability, caused by the prescription of hypertension drugs by the VA. The claims folders must be made available to the examiner for review. 

The VA examiner must review the Veteran's entire claims folder and express opinions, including the degree of probability expressed in terms of whether it is at least as likely as not (a 50 percent probability of greater), regarding the following questions:

(a) Does the Veteran have additional disability (right ankle disability) due to the prescription of hypertension drugs by the VA? If the examiner determines that the Veteran does have additional disability as a result of the VA's prescription of hypertension medication, he or she should respond to the following:

(b) is the additional disability due to:

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA; or

(2) an event not reasonably foreseeable?

Complete rationale should be provided for all opinions expressed. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Refer the matter of entitlement to an extraschedular rating for a chronic cervical strain with degenerative disk disease, and chronic lumbar strain with degenerative disk disease, and the combined impact of the Veteran's service-connected disabilities (chronic cervical strain with degenerative disk disease, chronic lumbar strain with degenerative disk disease, and left ankle lateral malleolus fracture), on an extraschedular basis, to VA's Director of Compensation Services for consideration of extraschedular ratings. 38 C.F.R. § 3.321(b)(1). The adjudication should include consideration of whether to award an extraschedular rating on the basis of the collective impact of the service-connected disabilities. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

3. Upon completion of the above, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


